




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”), which is made by and between
PerkinElmer, Inc. (the “Company”) and E. Kevin Hrusovsky (the “Consultant”),
effective as of the 10th day of May, 2013.


W I T N E S S E T H T H A T:


WHEREAS, the Consultant possesses certain managerial and technical expertise;
and


WHEREAS, the Company desires to avail itself of such expertise in connection
with certain of its business activities and the Consultant is willing to advise
the Company;


NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound by the terms hereof, the parties agree as follows:


1.    Consulting Services. During the period commencing on June 1, 2013, and
continuing in effect through May 31, 2014, unless earlier terminated in
accordance with Paragraph 6 (the “Term”), the Consultant will consult with
representatives of the Company in an advisory capacity. Specifically, but
without limitation, the Consultant will provide the Services (the “Services”) in
connection with strategic and business development activities and advice, and
will make himself available to provide such Services for up to 8 hours per week
on average over a one month period during the Term.


2.    Compensation. As compensation for the Services hereunder, the Consultant
will receive payment of $20,833 per month during the Term. Further, the
Consultant will be reimbursed for any pre-approved expenses incurred in
connection with the Services. This shall be the entire compensation of the
Consultant under this Agreement and the Consultant shall not be entitled to any
other compensation or payment whatsoever, specifically including, but without
limitation, any sharing of revenue, profit or fee earned from any customer of
the Company. The total of payments to the Consultant hereunder, including for
Services rendered but excluding any reimbursement of expenses, shall not exceed
$250,000 without the prior written consent of the Company.


3.    Invoices. The Consultant shall submit an invoice at the end of each
calendar month during which he has performed Services. His invoices will provide
reasonable detail about the place, date and nature of Services performed and
shall fully describe travel and other expenses for which reimbursement is
sought, using a format approved by, or, at the Company's option, supplied by the
Company. The Company will pay all amounts properly due within thirty (30) days
of its receipt of invoices.


4.    Relationship of Parties; Insurance. In performing the Services hereunder,
the Consultant (including any other consultants, assistants or agents engaged in
performing the Services by the Consultant with the prior consent of the Company)
will be an independent contractor and will not be or be deemed to be an agent or
employee of the Company. The Consultant will be fully responsible for the acts
and omissions of himself and his employees and agents, and for all taxes and
insurance coverage applicable to his employees and agents, if any. If the
Consultant has employees engaged in the performance of Services hereunder, then
the Consultant shall maintain workers compensation and employer's liability
insurance in the amounts required by the states where Services are performed.
The Consultant agrees to indemnify, defend and hold the Company harmless from
any and all claims which arise from or relate to the negligent acts or omissions
of the Consultant. The Company agrees to




--------------------------------------------------------------------------------




indemnify, defend and hold the Consultant harmless from any and all claims which
arise from or relate to the negligent acts or omissions of the Company.


5.    Confidentiality. In the course of performing Services hereunder, the
Consultant may receive or be given access to confidential business and technical
information including information which could be deemed to be “insider
information” under the federal securities laws (such information being
hereinafter referred to as “Proprietary Information”). Such Proprietary
Information may include data with respect to cost and pricing data, business
development plans and approaches, Company history on other projects, revenues
and finances of the Company, and product development. For a period beginning on
the date of his receipt of an item of Proprietary Information and ending on the
third anniversary of his receipt of such item, the Consultant shall not make
commercial use of such Proprietary Information or disclose the same to any
person or entity (during the Term or afterward) unless such use or disclosure is
authorized in writing by the Company, or unless such knowledge or information:


(a)
Is now or hereafter becomes known or available to the general public through no
breach of this Agreement;



(b)
Is already known to the Consultant at the time of receiving such Proprietary
Information or is independently developed by the Consultant without reference to
the Proprietary Information, as demonstrated by adequate proof provided to the
Company;



(c)
Is hereafter furnished to the Consultant by a third party without breach by such
third party of any obligation of confidentiality;



(d)
Is permitted to be disclosed by the prior written consent of the Company;



(e)
Is disclosed by the Company to a third party without restriction; or



(f)
Is required to be disclosed by an order of a governmental agency, legislative
body or court of competent jurisdiction (hereinafter “the Authority”); provided,
however, that if the Consultant is requested or required by the Authority to
disclose any of the Proprietary Information, then the Consultant will provide
the Company with immediate notice of such request or requirement. The Company
may, at its own expense, then either seek appropriate protective relief from all
or part of such request or requirement, or waive compliance by the Consultant
with the non-disclosure restrictions of this Agreement with respect to all or
part of such request or requirement. Notwithstanding the foregoing, should the
Company seek but fail to secure protective relief, the disclosure provision of
this subsection (f) shall apply to permit the Consultant to comply with the
order objected to.



All physical embodiments of Proprietary Information (including any reproductions
thereof made by the Consultant) will remain the property of the Company. The
Consultant shall keep the same in his custody and control and, at the expiration
of this Agreement, will return the same to the Company. The Consultant shall
require his employees providing Services under this Agreement to read this
Agreement carefully and agree to be bound by the terms of this Paragraph 5.


6.    Termination. This Agreement may be terminated at any time by either party
by giving thirty (30) days' prior written notice to the other party. In the
event of termination before the end of the Term, the Consultant will be entitled
to payment for Services performed and reimbursement of expenses properly
incurred prior to the effective date of termination, unless the Consultant is
terminated for a




--------------------------------------------------------------------------------




material breach of this Agreement. Notwithstanding the termination or expiration
of this Agreement, the provisions of Paragraphs 2, 4, 5, 7, 9 and 12 will
survive.


7.    Notices. Any notice required or permitted hereunder shall be given in
writing and delivered: a) by fax transmission confirmed by the recipient, or b)
by certified mail, return receipt requested, postage prepaid, addressed as set
forth below, or c) by overnight courier, with confirmation provided by the
courier, or (d) by personal service made on the individual named below for the
purposes of service, with a receipt obtained from such person. Notice shall be
directed as follows:            


If to the Company:
 
If to Consultant:
 
 
 
PerkinElmer, Inc.
 
E. Kevin Hrusovsky
940 Winter Street
 
[Street Address]
Waltham, MA 02451
 
[City, Town Zip Code]
Attention: General Counsel
 
Tel.: (xxx) xxx xxxx
Tel.: (781) 663-5775    
 
Fax:
Fax: (781) 663-5970
 
 

    


A notice given by mail will be deemed given at the close of business five
business days after the date of mailing indicated on the official U.S. Postal
Service receipt, upon actual receipt, or upon refusal of delivery, whichever
first occurs. Notice given by fax, courier or by personal service will be deemed
given upon receipt. A party may change such party's address for notices by
giving notice of the change to the other party in the manner aforesaid.


8.    Non-Assignment. This Agreement will be binding upon and inure to the
benefit of the Consultant and Company and their respective successors, permitted
assigns, heirs, executors and legal representatives, but may not be assigned by
either party without the prior, written consent of the other. Neither the
Consultant nor his successors, permitted assigns, heirs, executors or legal
representatives, will have the power to transfer, assign, mortgage or otherwise
encumber in advance any of the payments provided for in this Agreement, although
he or they, as the case may be, will be entitled to receive, upon reasonable
determination of such person's authority, any moneys due for past Services or
expenses properly incurred by the Consultant. Except as provided in the previous
sentence, no Company funds will be subject to seizure for the nonpayment of any
debts, judgments or liabilities of the Consultant. Without prior written consent
from the Company, the Consultant will utilize only those individuals mentioned
by name in Exhibit A in the performance of the Services, except for clerical
assistants performing clerical duties. To effectuate the foregoing, Consultant
may update Exhibit A and resubmit it to the Company for further consent should
the circumstances of the project elicit such updates.


9.    Rights in Work Product. All work product, inventions, works of authorship,
reports, summaries, and other writings or drawings, however embodied, which are
developed by the Consultant (including any assistants or agents performing
Services hereunder through the Consultant) in performing the Services, will be
the property of the Company and the Company will be the proprietor of the entire
right, title and interest in and to all common law and statutory intellectual
property rights therein. Since the Services will concern assisting the Company
in a highly-competitive field, the Consultant shall not, in any manner
whatsoever, disclose to a third party or use for his own account, any work
product created under this Agreement.






--------------------------------------------------------------------------------




10.    No Waiver. Failure to insist upon strict compliance with any of the
terms, conditions, covenants, and agreements of this Agreement in any particular
instance will not be deemed a waiver of such term, condition, covenant or
agreement in any other instance. If any provision of this Agreement is
determined to be illegal or unenforceable by a court or agency of competent
jurisdiction, such provision will be deemed deleted from this Agreement, but the
Agreement, as so amended, will remain in full force and effect.


11.    Consent. Whenever the permission or consent of either the Consultant or
the Company is required or permitted under this Agreement, such permission or
consent will not unreasonably be withheld, delayed or made subject to any
condition not specifically provided for in this Agreement. A refusal by the
Company to consent to a disclosure of Proprietary Information by the Consultant
or to his assignment of this Agreement will not be deemed to be unreasonable.


12.    Entire Agreement. This Agreement expresses the entire understanding and
agreement of the parties with respect to the engagement of the Consultant by the
Company for the purposes of this Agreement, and supersedes all prior agreements
and discussions concerning the consulting engagement, whether oral or written.
The Consultant represents that no fee is due to any agency or individual
retained by him to secure this Agreement. This Agreement may not be altered or
amended except by a written instrument executed by both parties, and will be
governed by and in accordance with the laws of the Commonwealth of
Massachusetts. In the event a dispute arises between the parties concerning the
Agreement, the parties agree to mediate the dispute before a JAMS mediator
mutually agreed to by the parties. Should the mediation fail to resolve the
dispute, the trial court of Middlesex County, Massachusetts shall have exclusive
jurisdiction as to any subsequent litigation between the parties.


13.    Captions. The paragraph headings in this Agreement are provided for
convenience of reference only; are not part of the substance of this Agreement;
and will not be relied upon in the construction or interpretation of this
Agreement.


IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be executed as of the day and year first above written.




PerkinElmer, Inc.


By:_/s/ John R. Letcher


Title: Senior Vice President, Human Resources




Consultant
                        


_/s/ E. Kevin Hrusovsky     
E. Kevin Hrusovsky




